DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 02/16/2021. Claims 2-33 are pending in the case. Claims 2 and 23 are independent claims.

Response to Arguments
Applicant's amendments to claims 19 and 20; and arguments regarding the objections to claims 19 and 20 are persuasive. Accordingly, these objections are hereby withdrawn.
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 7, 11, 13, 15, 17, 18, 23-26, and 30-33 are rejected under 35 U.S.C. § 103 as being unpatentable by Kaufhold et al. (U.S. Pat. App. Pub. No. 2020/0065625, hereinafter Kaufhold) in view of Nguyen et al. (Nguyen, Tu Dinh, Trung Le, Hung Vu, and Dinh Phung. "Dual discriminator generative adversarial nets." arXiv preprint arXiv:1709.03831 (2017), hereinafter Nguyen).

As to independent claim 2, Kaufhold teaches:
A method comprising (Title):
generating, by a first data generator, a first plurality of synthetic training data examples in a first classification category (Figure 5, generator 503. Paragraph 41, generate new samples, typically beginning from noise);
inputting, by a computer system that comprises the first data generator, the first plurality of synthetic training data examples to a first machine learning system,… such that the first machine learning system generates an output for each of the first plurality of training data examples, and wherein the first machine learning system comprises a classifier that is trained with a first classification objective to classify the synthetic training data examples into the first classification category (Figure 7, discriminative network 713. Paragraph 101, the discriminator 713 classifies the generated images 717 as either similar to the training data set 701 or not); and
training, by the computer system, a second machine learning system with the first plurality of synthetic training data examples,… wherein outputs of the first machine learning system for the first plurality of synthetic training data examples are used as targets for training the second machine learning system on the first plurality of synthetic training data examples, such that a target objective in the training of the second machine learning system is to produce the outputs of the first machine learning system 
Kaufhold does not appear to expressly teach the first machine learning system is separate from the first data generator; and the second machine learning system is separate from the first machine learning system and separate from the first data generator.
Nguyen teaches the first machine learning system is separate from the first data generator (Page 3, figure 1(b) D1 and G); and the second machine learning system is separate from the first machine learning system and separate from the first data generator (Page 3, figure 1(b) D2, D1, and G).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold to include the GAN learning techniques of Nguyen to develop higher quality synthetic data efficiently (see Nguyen at abstract).

As to dependent claim 3, Kaufhold teaches:
the first machine learning system comprises a deep neural network (Paragraph 41, a generative adversarial network is a network made of two deep networks); and
the second machine learning system comprises a deep neural network (Paragraph 41, a generative adversarial network is a network made of two deep networks. Paragraph 95, the object recognizer 1105 which is a deep neural network).

As to dependent claim 4, Kaufhold teaches training the second machine learning system comprises training, by the computer system, as a classifier (Paragraph 101, the output from the discriminator 713, may be used directly in the loss function for the generator 715. Paragraph 99, the original training images 511 and generated images 513 created by 501 are used to train the object recognizer 515. Paragraph 11).

As to dependent claim 6, Kaufhold teaches training the second machine learning system as a classifier comprises training, by the computer system, the second machine learning system such that the target objective of the second machine learning system is the first classification objective of the first machine learning system (Paragraph 101, the output from the discriminator 713, may be used directly in the loss function for the generator 715. Paragraph 99, the original training images 511 and generated images 513 created by 501 are used to train the object recognizer 515. Paragraph 11).

As to dependent claim 7, Kaufhold teaches:
generating, by the first data generator, a second plurality of synthetic training data examples (Paragraph 101, the generator 715 will generate the next set of images); and
testing, by the computer system, the second machine learning system with the second plurality of synthetic training data examples (Paragraph 101, the loss function).

As to dependent claim 11, Kaufhold teaches:
a first target objective of the second machine learning system is to produce the outputs of the first machine learning system for the first plurality of synthetic training data examples (Figure 22, GAN 2201, 2215, or 2225. Paragraph 116, FIG. 22 is a block diagram illustrating the image 
training the second machine learning system comprises training, by the computer system, the second machine learning system with multiple joint objectives, where the multiple joint objectives comprises the first target objective and a second target objective (Paragraph 135, train an object recognition algorithm. Figure 22, GAN 2201, 2215, or 2225. Paragraph 116, a different GAN may be used to generate images for each class).

As to dependent claim 13, Kaufhold teaches training the second machine learning system comprises training, by the computer system, the second machine learning system to be more robust to noise than the first machine learning system (Paragraph 139, additional benefits include using the embodiments together to overcome common issues among machine learning data sets such as sparsity, noise, obfuscation of objects, poor quality images, and non-existent images).

As to dependent claim 15, Kaufhold teaches:
the first data generator comprises a mixture of generators model (Figure 14, translator 1403 and generator 1415. Paragraph 44, automatically generated synthetic images include translated and generated images);
the step of generating the first plurality of synthetic training data examples comprises generating, by the mixture of generator model, the first plurality of synthetic training data examples (Figure 14, translated images 1427 and generated images 1425).

As to dependent claim 17
the method further comprises generating, by a second data generator, a plurality of augmented- real-data training data examples, wherein the second data generator generates the plurality of augmented-real-data training data examples by augmenting real data examples (Figure 4, translator 403, translated images 413); and
training the second machine learning system further comprises training, by the computer system, the second machine learning system with the plurality of augmented-real-data training data examples (Figure 14, translated images 1427 and generated images 1425).

As to dependent claim 18, Kaufhold teaches training the second machine learning system with the plurality of augmented-real-data training data examples comprises training the second machine learning system with the plurality of augmented-real-data training data examples such that a target objective in the training of the second machine learning system for each training data example in the plurality of augmented-real-data training data examples is a category of the real data example from which the training data example in the plurality of augmented-real-data training data examples was generated (Figure 4, translated images 413, object recognizer 415. Paragraph 121, achieving high accuracy rates 519 when measuring accuracy as a function of the number of original training examples 517. Paragraphs 45 and 46, target data set).

As to independent claim 23, Kaufhold teaches:
A computer system comprising (Title. Figure 26):
one or more processor cores (Figure 26, processor 2630); and
a memory in communication with the one or more processor cores, wherein the memory stores instructions that when executed by the one or more processor cores cause the one or more processor cores to (Figure 26, memory 2620):
generate, by a first data generator that is implemented by the one or more processor cores, a first plurality of synthetic training data examples in a first classification category (Figure 5, generator 503. Paragraph 41, generate new samples, typically beginning from noise);
input the first plurality of synthetic training data examples to a first machine learning system,… such that the first machine learning system generates an output for each of the first plurality of training data examples, and wherein the first machine learning system comprises a classifier that is trained with a first classification objective to classify the synthetic training data examples into the first classification category (Figure 7, discriminative network 713. Paragraph 101, the discriminator 713 classifies the generated images 717 as either similar to the training data set 701 or not); and
train a second machine learning system with the first plurality of synthetic training data examples,… wherein outputs of the first machine learning system for the first plurality of synthetic training data examples are used as targets for training the second machine learning system on the first plurality of synthetic training data examples, such that a target objective in the training of the second machine learning system is to produce the outputs of the first machine learning system for the first plurality of synthetic training data examples (Figure 7, generative network 715. Paragraph 101, the generator 715 may use output classification information from the discriminative network 713 to learn how to generate new images 717 that are better than the last iteration of generated images. The output from the discriminator 713, may be used directly in the loss 
Kaufhold does not appear to expressly teach the first machine learning system is separate from the first data generator; and the second machine learning system is separate from the first machine learning system and separate from the first data generator.
Nguyen teaches the first machine learning system is separate from the first data generator (Page 3, figure 1(b) D1 and G); and the second machine learning system is separate from the first machine learning system and separate from the first data generator (Page 3, figure 1(b) D2, D1, and G).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold to include the GAN learning techniques of Nguyen to develop higher quality synthetic data efficiently (see Nguyen at abstract).

As to dependent claim 24, Kaufhold teaches:
the first machine learning system comprises a deep neural network (Paragraph 41, a generative adversarial network is a network made of two deep networks); and
the second machine learning system comprises a deep neural network (Paragraph 41, a generative adversarial network is a network made of two deep networks. Paragraph 95, the object recognizer 1105 which is a deep neural network).

As to dependent claim 25, Kaufhold teaches the second machine learning system comprises a classifier (Paragraph 101, the output from the discriminator 713, may be used directly in the loss function for the generator 715. Paragraph 99, the original training images 511 and generated images 513 created by 501 are used to train the object recognizer 515. Paragraph 11).

As to dependent claim 26, Kaufhold teaches the target objective of the second machine learning system is the first classification objective of the first machine learning system (Paragraph 101, the output from the discriminator 713, may be used directly in the loss function for the generator 715. Paragraph 99, the original training images 511 and generated images 513 created by 501 are used to train the object recognizer 515. Paragraph 11).

As to dependent claim 30, Kaufhold teaches:
a first target objective of the second machine learning system is to produce the outputs of the first machine learning system for the first plurality of synthetic training data examples (Figure 22, GAN 2201, 2215, or 2225. Paragraph 116, FIG. 22 is a block diagram illustrating the image generation process using multiple Generative Adversarial Networks (GANs), according to an embodiment of the invention. In this diagram, a different GAN may be used to generate images for each class); and
the second machine learning system has multiple joint objectives, where the multiple joint objectives comprises the first target objective and a second target objective (Paragraph 135, train an object recognition algorithm. Figure 22, GAN 2201, 2215, or 2225. Paragraph 116, a different GAN may be used to generate images for each class).

As to dependent claim 31, Kaufhold teaches the second machine learning system is more robust to noise than the first machine learning system (Paragraph 139, additional benefits include using the embodiments together to overcome common issues among machine learning data sets such as sparsity, noise, obfuscation of objects, poor quality images, and non-existent images).

claim 32, Kaufhold teaches:
generate, by a second data generator implemented by the one or more processor cores, a plurality of augmented-real-data training data examples, wherein the second data generator generates the plurality of augmented-real-data training data examples by augmenting real data examples (Figure 4, translator 403, translated images 413); and
train the second machine learning system with the plurality of augmented-real-data training data examples (Figure 4, object recognizer 415 trained with translated images 413).

As to dependent claim 33, Kaufhold teaches a target objective in the training of the second machine learning system for each training data example in the plurality of augmented- real-data training data examples is a category of the real data example from which the training data example in the plurality of augmented-real-data training data examples was generated (Figure 4, translated images 413, object recognizer 415. Paragraph 121, achieving high accuracy rates 519 when measuring accuracy as a function of the number of original training examples 517. Paragraphs 45 and 46, target data set).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Kaufhold in view of Nguyen and Odena et al. (Odena, Augustus. "Semi-supervised learning with generative adversarial networks." arXiv preprint arXiv:1606.01583 (2016), hereinafter Odena).

As to dependent claim 5, the rejection of claim 4 is incorporated.
Kaufhold as modified by Nguyen does not appear to expressly teach the first machine learning system comprises a restricted classifier; and the second machine learning system comprises an unrestricted classifier.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold as modified by Nguyen to include the GAN learning techniques of Odena to create a more data-efficient classifier and that it allows for generating higher quality samples (see Odena at abstract and introduction).

Claims 8-10 and 27-29 are rejected under 35 U.S.C. § 103 as being unpatentable over Kaufhold in view of Nguyen and Goodfellow et al. (Goodfellow, Ian, Jean Pouget-Abadie, Mehdi Mirza, Bing Xu, David Warde-Farley, Sherjil Ozair, Aaron Courville, and Yoshua Bengio. "Generative adversarial nets." In Advances in neural information processing systems, pp. 2672-2680. 2014, hereinafter Goodfellow).

As to dependent claim 8, the rejection of claim 6 is incorporated.
Kaufhold as modified by Nguyen does not appear to expressly teach the second machine learning system comprises more layers than the first machine learning system.
Goodfellow teaches the second machine learning system comprises more layers than the first machine learning system (Page 3, equation 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold as modified by Nguyen to include the generative adversarial techniques of Goodfellow to optimize model and training (see Goodfellow at abstract and introduction).

claim 9, the rejection of claim 6 is incorporated.
Kaufhold as modified by Nguyen does not appear to expressly teach the second machine learning system comprises more nodes than the first machine learning system.
Goodfellow teaches the second machine learning system comprises more nodes than the first machine learning system (Page 3, equation 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold as modified by Nguyen to include the generative adversarial techniques of Goodfellow to optimize model and training (see Goodfellow at abstract and introduction).

As to dependent claim 10, the rejection of claim 6 is incorporated.
Kaufhold as modified by Nguyen does not appear to expressly teach the second machine learning system comprises more learned parameters than the first machine learning system.
Goodfellow teaches the second machine learning system comprises more learned parameters than the first machine learning system (Page 3, equation 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold as modified by Nguyen to include the generative adversarial techniques of Goodfellow to optimize model and training (see Goodfellow at abstract and introduction).

As to dependent claim 27, the rejection of claim 26 is incorporated.
Kaufhold as modified by Nguyen does not appear to expressly teach the second machine learning system comprises more layers than the first machine learning system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold as modified by Nguyen to include the generative adversarial techniques of Goodfellow to optimize model and training (see Goodfellow at abstract and introduction).

As to dependent claim 28, the rejection of claim 26 is incorporated.
Kaufhold as modified by Nguyen does not appear to expressly teach the second machine learning system comprises more nodes than the first machine learning system.
Goodfellow teaches the second machine learning system comprises more nodes than the first machine learning system (Page 3, equation 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold as modified by Nguyen to include the generative adversarial techniques of Goodfellow to optimize model and training (see Goodfellow at abstract and introduction).

As to dependent claim 29, the rejection of claim 26 is incorporated.
Kaufhold as modified by Nguyen does not appear to expressly teach the second machine learning system comprises more learned parameters than the first machine learning system.
Goodfellow teaches the second machine learning system comprises more learned parameters than the first machine learning system (Page 3, equation 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold as modified .

Claims 12 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kaufhold in view of Nguyen and Ba et al. (Ba, Jimmy, and Brendan Frey. "Adaptive dropout for training deep neural networks." In Advances in neural information processing systems, pp. 3084-3092. 2013, hereinafter Ba).

As to dependent claim 12, the rejection of claim 2 is incorporated.
Kaufhold as modified by Nguyen does not appear to expressly teach regularizing, by the computer system, learned parameters of the second machine learning system.
Ba teaches regularizing, by the computer system, learned parameters of the second machine learning system (Abstract, regularize of its hidden units by selectively setting activities to zero).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold as modified by Nguyen to include the dropout training techniques of Ba to perform very well by regularizing hidden units (see Ba at abstract and introduction).

As to dependent claim 16, the rejection of claim 6 is incorporated.
Kaufhold as modified by Nguyen does not appear to expressly teach training the second machine learning system comprises training, by the computer system, the second machine learning system using drop-out.
Ba teaches training the second machine learning system comprises training, by the computer system, the second machine learning system using drop-out (Page 2, paragraph 1, use of dropout to train deep auto-encoder).
.

Claims 21 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Kaufhold in view of Nguyen and Rabinowitz et al. (U.S. Pat. App. Pub. No. 2017/0337464, hereinafter Rabinowitz).

As to dependent claim 21, the rejection of claim 3 is incorporated.
Kaufhold as modified by Nguyen does not appear to expressly teach the first machine learning system comprises a plurality of nodes; the second machine learning system comprises a plurality of nodes; and training the second machine learning system comprises soft-tying a node of the first machine learning system to a node of the second machine learning system.
Rabinowitz teaches the first machine learning system comprises a plurality of nodes (Figure 1, deep neural network 104); the second machine learning system comprises a plurality of nodes (Figure 1, deep neural network 106); and training the second machine learning system comprises soft-tying a node of the first machine learning system to a node of the second machine learning system (Figure 1, ties between layers of deep neural networks 104 and 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold as modified by Nguyen to include the variational fair autoencoder techniques of Rabinowitz to ensure that there is no interference between machine learning tasks and prevents catastrophic forgetting (see Rabinowitz at paragraph 32).

claim 22, Rabinowitz further teaches the second machine learning system comprises more nodes than the first machine learning system (Paragraph 21, each subsequent DNN comprises one or more respective subsequent DNN parameters); and every node in the first machine learning system is soft-tied to a least one node in the second machine learning system during the training of the second machine learning system (Paragraph 50, the number of layers L in the first DNN may be equal to the number of layers in one or more of the subsequent DNNs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold to include the variational fair autoencoder techniques of Rabinowitz to ensure that there is no interference between machine learning tasks and prevents catastrophic forgetting (see Rabinowitz at paragraph 32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold as modified by Nguyen to include the variational fair autoencoder techniques of Rabinowitz to ensure that there is no interference between machine learning tasks and prevents catastrophic forgetting (see Rabinowitz at paragraph 32).

Claims 14 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kaufhold in view of Nguyen and Louizos et al. (Louizos, Christos, Kevin Swersky, Yujia Li, Max Welling, and Richard Zemel. "The variational fair autoencoder." arXiv preprint arXiv:1511.00830 (2015), hereinafter Louizos).

As to dependent claim 14, the rejection of claim 2 is incorporated.
Kaufhold teaches the first data generator comprises an… autoencoder network (Figure 4, autoencoder 405); and the step of generating the first plurality of synthetic training data examples comprises generating, by the… autoencoder network, the first plurality of synthetic training data 
Kaufhold as modified by Nguyen does not appear to expressly teach a stochastic categorical autoencoder network.
Louizos teaches a stochastic categorical autoencoder network (Page 1, section 1, paragraph 3, to generate a model based on the VAE. Page 3, equation 2, the VAE based model interprets to the stochastic categorical autoencoder network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold as modified by Nguyen to include the variational fair autoencoder techniques of Louizos to learn robust representations (see Louizos at abstract and introduction).

As to dependent claim 20, the rejection of claim 18 is incorporated.
Kaufhold as modified by Nguyen does not appear to expressly teach the second data generator comprises an enhanced stochastic categorical autoencoder network.
Louizos teaches the second data generator comprises an enhanced stochastic categorical autoencoder network (Page 1, section 1, paragraph 3, to generate a model based on the VAE. Page 3, equation 2, the VAE based model interprets to the stochastic categorical autoencoder network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold as modified by Nguyen to include the variational fair autoencoder techniques of Louizos to learn robust representations (see Louizos at abstract and introduction).

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Kaufhold in view of Nguyen and Pu et al. (Pu, Yunchen, Zhe Gan, Ricardo Henao, Xin Yuan, Chunyuan Li, Andrew Stevens, and Lawrence Carin. "Variational autoencoder for deep learning of images, labels and captions." In Advances in neural information processing systems, pp. 2352-2360. 2016, hereinafter Pu).

As to dependent claim 19, the rejection of claim 18 is incorporated.
Kaufhold as modified by Nguyen does not appear to expressly teach the second data generator comprises an enhanced variational autoencoder.
Pu teaches the second data generator comprises an enhanced variational autoencoder (Abstract, a novel variational autoencoder to model images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synthetic data machine learning of Kaufhold as modified by Nguyen to include the deep learning autoencoder modeling of Pu to enhance image analysis (see Pu at abstract and introduction).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126